Name: Commission Regulation (EEC) No 3631/90 of 17 December 1990 fixing the quotas for 1991 applying to imports into Spain of milk and milk products from third countries
 Type: Regulation
 Subject Matter: cooperation policy;  tariff policy;  processed agricultural produce;  Europe
 Date Published: nan

 18 . 12. 90 Official Journal of the European Communities No L 355/7 COMMISSION REGULATION (EEC) No 3631/90 of 17 December 1990 fixing the quotas for 1991 applying to imports into Spain of milk and milk products from third countries on the tariff and statistical nomenclature and on the Common Customs Tariff and (EEC) No 2915/79 determi ­ ning the groups of products and the special provisions for calculating levies on milk and milk products 0 amended certain CN codes and as a result these amendments should be incorporated in this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 1 . The quotas for 1991 for products specified in Annex I to Council Regulation (EEC) No 491 /86 imported into Spain from third countries shall be as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down rules for the application of quantitative resrictions on imports into Spain of certain agricultural products from third countries ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 3 ( 1 ) thereof, Whereas, pursuant to Article 77 of the Act of Accession of Spain and Portugal, Spain may, until 31 December 1995, apply quantitative restrictions on imports from third countries ; whereas the subject to the supplementary trade mechanism in the case of milk and milk products ; Whereas Commission Regulation (EEC) No 609/86 (3), as amended by Regulation (EEC) No 222/88 (4), fixed the initial quotas by volume for each product or group of milk products ; whereas, in accordance with the second and third subparagraphs of Article 1 (3) of Regulation (EEC) No 491 /86, is fixed the minimum annual rate of increase in the quota taking into account either the patterns of trade for some third countries or the state of bilateral negotiations with other third countries. Whereas, in view of the current situation, the import quantities for some third countries should not be adjusted in accor ­ dance with the rules applicable to imports into Spain from the Community as constituted at 31 December 1985 ; Whereas, to ensure proper management of the quota, the applications for import licences should be subject to the lodging of a security in accordance with Commission Regulation (EEC) No 2220/85 of July 1985 laying down common detailed rules for the application of the system of securities for agricultural products (*) ; as amended by Regulation (EEC) No 3745/89 (6) ; Whereas provision should be made for Spain to commu ­ nicate information to the Commission on the application of the quota ; Whereas Council Regulation (EEC) No 3116/90 of 15 October 1990 amending Regulations (EEC) No 2658/87  CN codes 0401 , 0403 10 22, 0403 10 23 , 0403 10 24, 0403 90 1 1 , 0403 90 1 3, 0403 90 1 9, 0403 9031 , 0403 90 33, 0403 90 39 , as well as 0403 90 51 0403 90 53, 0403 90 59, other than concentrates, 0404 10 91 and 0404 90 : 435 tonnes,  CN code 0405 : 180 tonnes. 2. The quotas for 1991 for products specified in Annex II to Council Regulation (EEC) No 491 /86 falling within CN codes ex 0406 with the exception, as regards imports from Switzerland of Emmentaler falling within CN code 0406 90 13, Gruyere falling within CN code ex 0406 90 15 are fixed at 3 918 tonnes. Article 2 1 . The Spanish authorities shall issue import authoriza ­ tions so as to ensure a fair allocation of the available quantity between applicants. 2 . Applications for import authorizations shall be subject to the lodging of a security. The provisions of Regulation (EEC) No 2220/85 shall apply in respect of the said security. The primary requirement, within the meaning of Article 20 of the said Regulation, shall consist in the effective importation of the products. (') OJ No L 54, 1 . 3 . 1986, p. 25. 0 OJ No L 293, 27. 10 . 1988, p. 7. (3) OJ No L 58 , 1 . 3 . 1986, p . 33. 0 OJ No L 28, 1 . 2. 1988 , p . 1 . 0 OJ No L 205, 3 . 8 . 1985, p. 5. (4 OJ No L 364, 14. 12. 1989, p. 54. 0 OJ No L 303, 31 . 10 . 1990, p. 1 . No L 355/8 Official Journal of the European Communities 18 . 12. 90 Article 3 1 . The Spanish authorities shall communicate to the Commission the measures which they adopt for the appli ­ cation of Article 2. 2. They shall, for each of the products concerned, transmit, not later than the 1 5th of each month, the follo ­ wing information on import authorizations issued in the preceding month :  the quantities covered by the import authorizations issued,  the quantities imported. Article 4 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission